Title: Thomas Boylston Adams to William Smith Shaw, 1 March 1799
From: Adams, Thomas Boylston
To: Shaw, William Smith


          
            Dear William
            [1 March 1799]
          
          I am now and then regaled with a few words from your store house, spread over as many lines, which brings to my mind very forcibly the words of Pope. “The weighty bullion” &ca: you know the rest. As yet however I have nothing directly from your hand. I have been playing truant ever since I arrived, and begin to think it high time to attend my office more punctually.
          We have had Balls and dinners &ca: in honor of Genl Washington’s birth day. I was one of the singing dancing, eating, drinking, smoaking & toasting multitude on the occasion, and filled my character, I hope, with becoming zeal. You have doubtless somewhat of a similar history to give of the proceedings at Philadelphia—other proceedings of an opposite complexion are not wanting among you to fill the Chronicle of variety or scandal.
          I am amused with Peter’s strictures upon the Report of a nomination to France— Mr: Pitt may dislike the measure as much, though his practice has been very similar to it.
          Our situation has been for a length of time, neither peace or war with France—so long as this continued, milk & water must have have remained the complexion of all our proceedings— The Reptiles would not declare war as they ought, and the President in consequence has declared peace, if it can be made. Some of us say, the Senate will non-concur— I say they will concur.
          I am with best remembrance to friends / your’s
          
            T B A
          
         